

117 HR 676 IH: Learning Recovery Act of 2021
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 676IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Scott of Virginia (for himself, Ms. Leger Fernandez, Mr. Sablan, Mr. Pocan, Ms. Wild, Mrs. Hayes, Mr. Jones, Mr. Levin of Michigan, Ms. Bonamici, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a learning recovery grant program and fund the Institute of Education Sciences for certain purposes, and for other purposes.1.Short title This Act may be cited as the Learning Recovery Act of 2021.2.DefinitionsIn this Act:(1)In generalExcept as otherwise provided, a term used in this Act that is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) has the meaning given the term in such section.(2)Economically disadvantaged studentThe term economically disadvantaged student as used in this Act is used in the same manner as such term is used in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). (3)High-poverty local educational agencyThe term high-poverty local educational agency means, with respect to a local educational agency in a State, a local educational agency that serves a higher percentage of economically disadvantaged students than the local educational agency that serves the median percentage of economically disadvantaged students, based on the percentages of economically disadvantaged students served by all local educational agencies in such State.(4)High-poverty schoolThe term high-poverty school means, with respect to a school served by a local educational agency, a school that serves a higher percentage of economically disadvantaged students than a school that serves the median percentage of economically disadvantaged students, based on the percentages of economically disadvantaged students at all schools served by such local educational agency.(5)Missing studentThe term missing student, used with respect to a local educational agency, means a student—(A)who was enrolled in a school served by the local educational agency in the most recently completed school year; and(B)who—(i)has been chronically absent from a school served by the local educational agency at any time during the COVID–19 pandemic; or(ii)with respect to the school year for which funds are being allocated to such local educational agency under this Act, has neither reenrolled in such a school nor has reported moving to a different school system.(6)Overall per-pupil reduction in State fundsThe term overall per-pupil reduction in State funds means, with respect to a fiscal year—(A)the amount of any reduction in the total amount of State funds provided to all local educational agencies in the State in such fiscal year compared to the total amount of such funds provided to all local educational agencies in the State in the previous fiscal year; divided by(B)the aggregate number of children in average daily attendance in all schools served by all local educational agencies in the State in the fiscal year for which the determination is being made.(7)School extension programThe term school extension program means an evidence-based comprehensive program (such as a summer school, extended day, or extended school year program) at an elementary school or secondary school that provides for learning time, at any point in the calendar year, that is—(A)in addition to the minimum number of school days and hours required by State law for such elementary school or secondary school; (B)a minimum of 3 weeks of school or the equivalent of 120 hours; and(C)a maximum of 10 weeks of school or the equivalent of 400 hours.(8)Vulnerable studentsThe term vulnerable students includes the following students:(A)A student with disabilities.(B)A low-income student.(C)An English learner.(D)A minority student.(E)A student experiencing homelessness.(F)A migrant student.(G)A student in foster care.(H)A student involved with the juvenile justice system.IReaching Students and Meeting Unfinished Learning Needs101.Program authorized(a)ReservationsFrom the amount appropriated under section 106 for a fiscal year, the Secretary shall reserve—(1)one-half of 1 percent for allotments for the outlying areas, in proportion to the relative amount such outlying areas received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year; and(2)one-half of 1 percent for the Secretary of the Interior, in consultation with the Secretary of Education, for programs under this title in schools operated or funded by the Bureau of Indian Education.(b)State allotments(1)In generalFrom the amount appropriated under section 106 (and not reserved under subsection (a)), the Secretary shall allot grants to State educational agencies with an approved application under section 102 in proportion to the relative amount the States of such agencies received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year.(2)ReallotmentIf a State educational agency does not receive a grant under this title for a fiscal year, the Secretary shall reallot the amount of the grant to the remaining State educational agencies in accordance with paragraph (1).(3)State reservationsA State educational agency receiving a grant under this subsection may reserve up to 5 percent of such grant for State level activities described under section 102(c), of which not more than 1 percent may be used for administrative purposes related to such activities.(c)Local allocationsAfter making a reservation under subsection (b)(3), a State educational agency shall allocate the remaining grant amount received under this section to local educational agencies in the State with an approved application under section 103 in proportion to the relative amount such local educational agencies received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year.102.State application and activities(a)Secretarial requirementsThe Secretary shall—(1)not later than 15 days after the date of enactment of this Act, issue a notice for applications; and(2)not later than 15 days after receipt of an application, approve or deny such application.(b)State applicationTo receive a grant under section 101(b), a State educational agency shall submit an application to the Secretary at such time, in such manner, and requiring such information as the Secretary may reasonably require. Such application shall—(1)describe how the State educational agency will use funds reserved under section 101(b)(3) to support local educational agencies receiving allocations under section 101(c) from the State educational agency;(2)provide an assurance that the State educational agency, and each local educational agency receiving an allocation under section 101(c) from such State educational agency—(A)will meet the requirements of section 105; and(B)will widely inform the public by posting on its website information on the availability of each school extension program to be funded with such allocation in an easily understandable format and in multiple languages that parents can understand, to the extent practicable;(3)provide a description of the application the State educational agency will use under section 103 for local educational agencies to receive allocations; and(4)provide an assurance that the State educational agency will meet the maintenance of effort, maintenance of equity, and supplement, not supplant requirements in subsections (d) through (f), respectively.(c)State activitiesFrom funds reserved under section 101(b)(3), a State educational agency—(1)shall—(A)provide technical assistance to local educational agencies receiving an allotment under section 101(c), with a priority for such local educational agencies that serve—(i)high percentages of low-income children; and(ii)high concentrations of students who have been negatively or disproportionately affected (academically, socially, and emotionally) by the pandemic and school closures; (B)support local educational agencies in coordinating with a designated regional educational laboratory (as described in section 174 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9564)) to effectively use data and evidence-based strategies to address learning recovery needs for students with disabilities, minority children, English learners, and low-income students;(C)monitor the use of funds received by local educational agencies receiving allocations under section 101(c); and(D)collect and analyze the data described under section 104 from such local educational agencies; and(2)may support existing activities to combat learning loss due to COVID–19 as long as such activities meet the applicable requirements of this title.(d)State maintenance of effortA State educational agency receiving a grant under this title shall maintain support for elementary and secondary education for the fiscal year for which such grant is received at least at the proportional levels of such State’s support for elementary and secondary education relative to such State’s overall spending, averaged over fiscal years 2017, 2018, and 2019.(e)State maintenance of equity(1)High-poverty local educational agenciesFor a fiscal year in which a State educational agency receives a grant under section 101(b), in a case in which a per-pupil reduction in State funding occurs for any high-poverty local educational agency in the State, such reduction may not exceed the overall per-pupil reduction in State funds, if any, across all local educational agencies in such State in such fiscal year. (2)Local educational agencies with the highest share of economically disadvantaged studentsFor the fiscal year in which a State educational agency receives a grant under section 101(b), the State educational agency may not reduce State funding for the 20 percent of local educational agencies in the State with the highest percentage of economically disadvantaged students (based on the percentages of economically disadvantaged students served by all local educational agencies in the State) below the level of funding provided to such local educational agencies in fiscal year 2019.(f)Supplement, not supplantFunds made available to State educational agencies under this title shall be used to supplement, and not supplant, other Federal and non-Federal funds that would otherwise be used for activities authorized under this title.103.Local application and activities(a)Local applicationTo receive an allocation under section 101(c), a local educational agency shall submit an application to the applicable State educational agency at such time, in such manner, and requiring such information as the State educational agency may reasonably require. Such application shall—(1)describe how the local educational agency will use funds to locate missing students and reengage the students and their families with the school community;(2)describe how the local educational agency plans to facilitate family engagement to address concerns about student learning, social-emotional well-being, and COVID–19 safety;(3)describe how the local educational agency plans to diagnose, measure, and reduce unfinished learning among students, including vulnerable students;(4)describe how the local educational agency plans to implement evidence-based interventions and strategies that meet the requirements of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (25 U.S.C. 7801(21)(A)(i)) to address unfinished learning as a result of the COVID–19 pandemic;(5)provide an assurance that the local educational agency will carry out a school extension program;(6)describe such program, including the provision of evidence-based, intensive tutoring services for students;(7)provide an assurance that the local educational agency will seek public input on the design and implementation of such program;(8)provide an assurance that the local educational agency will not charge a student or the student’s family for participation in such school extension program;(9)provide an assurance that the local educational agency will meet the requirements of subsection (d);(10)provide an assurance that the local educational agency will establish protocols for program operation related to the COVID–19 pandemic, as applicable; and(11)provide a description of how the local educational agency will operationalize the assurance described in paragraph (10), including—(A)how staff will be trained in implementing such protocols; and(B)how the school day will be restructured due to such protocols, including through—(i)reduced class size;(ii)split scheduling;(iii)staggered meal times or locations;(iv)changes in school bus routes, and more frequent bus routes (with the utilization of additional bus drivers); and(v)special considerations necessary for students who are medically at-risk.(b)Local uses(1)Required usesA local educational agency that receives an allocation under section 101(c) shall use such allocation to carry out the following: (A)Planning and implementation of not less than 1 school extension program at a school served by the local educational agency, ensuring that the increased learning time provided through such program focuses on vulnerable students.(B)Supporting salaries and benefits of school leaders, teachers, counselors, paraprofessionals, and other support staff involved with the school extension program.(C)Planning and implementing attendance intervention strategies that reengage, rather than punish, students and families within the school community, including, to the extent practicable—(i)public service announcements; and(ii)utilizing languages understood by such families in addition to English.(D)Planning and implementing strategies to reengage and monitor student reengagement during the school extension program.(2)Allowable usesA local educational agency that receives an allocation under section 101(c) may use such allocation to carry out the following:(A)Administering and using high-quality assessments that are valid and reliable to accurately assess students’ academic progress and assist educators in meeting students’ academic needs, including through differentiating instruction.(B)Providing professional development to educators, paraprofessionals, and other staff on how to—(i)use assessments to individualize academic instruction;(ii)modify instruction and scheduling to accelerate students’ academic progress; and(iii)address the social, emotional, and learning needs of vulnerable students, which may be in coordination with a regional educational laboratory or the State educational agency.(3)Providing opportunities for evidence-based intensive tutoring services for students as part of a school extension program described in the local educational agency’s application, including by establishing or expanding partnerships with evidenced-based tutoring interventions.(4)Providing social, emotional, and mental health related supports, including services provided by school counselors.(5)Implementing universal screenings for adverse childhood experiences and trauma and implementing interventions in response to such screenings.(6)Increasing student engagement in school through the establishment or reestablishment of well-rounded educational opportunities such as music and fine arts programming, athletics programs, and reestablishing nonprofit and after-school programs that promote student engagement and learning.(7)Implementing culturally responsive practices.(8)Covering overhead costs associated with keeping school buildings open, if such school buildings would not otherwise be open.(9)Covering the costs of student transportation (in addition to any previously existing student transportation costs).(10)Providing for technology to support learning for students and teachers participating in school extension programs.(11)Supporting existing activities to combat learning loss due to COVID–19 as long as such activities meet the applicable requirements of this title.(c)Priority for services(1)In generalIn selecting schools at which to carry out the activities described in section 103(b), a local educational agency shall give priority to the following schools: (A)An elementary school or secondary school that participated in a schoolwide program under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314) during school year 2019–2020. (B)A high school in which the percentage of children from low-income families is at least as high as the percentage of children from low-income families served by the local educational agency as a whole during school year 2019–2020 at elementary schools and secondary schools that do not meet the requirements of subparagraph (A).(2)Measure of poverty in secondary schoolsIn measuring the number of students in low-income families in secondary schools for purposes of paragraph (1)(B), a local educational agency shall use the measure of poverty described in section 1113(a)(5)(B)(ii) of the Elementary and Secondary Education of 1965 (20 U.S.C. 6313(a)(5)(B)(ii)), except that the local educational agency shall not be required to meet the conditions of section 1113(a)(5)(C) of such Act (20 U.S.C. 6313(a)(5)(C)) to use such measure.(3)Measure of poverty in elementary schoolsIn measuring the number of students in low-income families in elementary schools for purposes of paragraph (1)(B), a local educational agency shall use the measure of poverty described in section 1113(a)(5)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)(A)).(d)Maintenance of equity for high-Poverty schoolsWith respect to the fiscal year in which a local educational agency receives an allocation under section 101(c)—(1)in a case in which a per-pupil reduction in local educational agency funding occurs for such fiscal year for any high-poverty school served by such local educational agency, such reduction may not exceed—(A)the total reduction in local educational agency funding for all schools served by the local educational agency in such fiscal year (if any); divided by(B)the aggregate number of children in average daily attendance in all schools served by the local educational agency in such fiscal year; and(2)the local educational agency may not reduce per-pupil staffing in any high-poverty school by an amount that exceeds—(A)the total reduction in staffing in all schools served by such local educational agency in such fiscal year (if any); divided by(B)the aggregate number of children in average daily attendance in all schools served by the local educational agency in such fiscal year.104.Reporting requirements(a)Local educational agency(1)In generalNot later than 1 year after receiving an allocation under section 101(b), and for each succeeding year thereafter, a local educational agency shall report to the State educational agency on the information described in paragraph (2).(2)ContentsEach report under paragraph (1) shall include the following information, dis­ag­gre­gat­ed in accordance with paragraph (3)—(A)The number of students served in a school extension program funded under this title.(B)The number of missing students—(i)who reenrolled at a school served by the local educational agency; and(ii)who did not reenroll at a school served by the local educational agency.(C)Which schools served by such agency received services under a school extension program funded under this title.(D)The attendance and learning recovery interventions implemented (including social and emotional services) and how the interventions supported students with disabilities, minority children, English learners, and low-income students.(E)Any student performance data from assessments prior to the implementation of a school extension program, and after the implementation of such program.(3)Disaggregation(A)In generalSubject to subparagraph (B), the information provided under subparagraphs (A) through (C) of paragraph (2) shall be disaggregated by each of the following subgroups:(i)Each major racial and ethnic group.(ii)Economically disadvantaged students as compared to students who are not economically disadvantaged.(iii)Disability status.(iv)English proficiency status.(v)Gender.(vi)Migrant status.(vii)Homeless status.(viii)Status as a child in foster care.(B)ExceptionThe disaggregation in subparagraph (A) shall not be required in the case in which the number of students in a subgroup would reveal personally identifiable information about an individual student.(b)State report to the Secretary(1)State educational agencyEach State educational agency receiving funds under this title shall, on an annual basis, compile, summarize, prepare, and submit a report on the information reported to the State educational agency to the Secretary.(2)Secretary(A)In generalThe Secretary shall summarize and compile the reports submitted under paragraph (1).(B)ReportThe Secretary shall submit to Congress, and make publicly available, the summary and compilation described in subparagraph (A).105.Collective Bargaining ApplicabilityNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.106.Authorization of appropriationsThere are authorized to be appropriated $37,500,000,000 for each of fiscal years 2021 and 2022 to carry out this title.IIInstitute of Education Sciences201.In generalThe Director of the Institute of Education Sciences shall—(1)not later than 30 days after the date of enactment of this Act, begin to study interventions and strategies to address learning recovery for all students, including students with disabilities, minority children, English learners, and low-income students; and(2)disseminate, when available, the findings to State educational agencies, local educational agencies, and other appropriate entities.202.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2021 and 2022 to carry out this title, which shall remain available through September 30, 2023.